          Case 1:20-cv-01732-RC Document 19 Filed 09/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 LEGAL EAGLE, LLC,

                  Plaintiff,
 v.
                                                        Civil Action No. 1:20-cv-01732 (RC)
 NATIONAL SECURITY COUNCIL
 RECORDS ACCESS AND                                  DEFENDANTS’ REPLY IN SUPPORT
 INFORMATION MANAGEMENT                                 OF THEIR MOTION FOR AN
 DIRECTORATE, et. al.,                                    EXTENSION OF TIME

                  Defendants.



       Plaintiff has filed a memorandum in opposition to Defendants’ Motion for an Extension

of Time, ECF No. 17. Plaintiff takes issue with the idea that Defendants would prioritize the

Reply in Support of Defendants’ Partial Motion to Dismiss over their partial summary judgment

opposition. See id. Contrary to Plaintiff’s supposition, however, this extension motion is not an

attempt to “run out the clock” on that motion. Id. at 2. As indicated in Defendants’ extension

motion, the requested extension is necessary not only due to the need to file the two other briefs

in this matter, but also as a result of other intervening deadlines. See ECF No. 16.

       Moreover, much of the delay about which Plaintiff complains is due to its own

dilatoriness. Plaintiff could have filed the Partial Summary Judgment Motion far earlier than late

July, nearly two months after initiating this action, and could have timely filed its opposition to

Defendants’ Motion to Dismiss such that Defendants’ filings did not all fall on the same day. As

Defendants’ counsel indicated in his e-mail response to Plaintiff over the weekend, See ECF No.

17-1, Defendants are not looking to slow-walk the opposition to Plaintiff’s summary judgment

motion, and if Defendants’ counsel can get the opposition done more quickly than next Friday,
          Case 1:20-cv-01732-RC Document 19 Filed 09/08/20 Page 2 of 2




he will. See id. at 1. At this time, however, filing earlier appears infeasible given the constraints

on his schedule, thus a modest extension until next Friday is necessary.


 DATED: September 8, 2020                       Respectfully submitted,

                                                JEFFREY BOSSERT CLARK
                                                Acting Assistant Attorney General

                                                ELIZABETH J. SHAPIRO
                                                Deputy Director, Federal Programs Branch

                                                /s/ Christopher R. Healy
                                                CHRISTOPHER R. HEALY
                                                Trial Attorney
                                                U.S. Department of Justice
                                                Civil Division, Federal Programs
                                                Branch 1100 L St, N.W.
                                                Washington, D.C. 20530
                                                Telephone: (202) 514-8095
                                                Facsimile: (202) 616-8470
                                                E-mail: Christopher.Healy@usdoj.gov

                                                Counsel for Defendants


                                 CERTIFICATE OF SERVICE


       I hereby certify that on September 8, 2020, a copy of the foregoing was filed electronically

via the Court’s ECF system, which effects service upon counsel of record.

                                              /s/ Christopher R. Healy

                                              Christopher R. Healy
                                              Trial Attorney, U.S. Department of Justice
